Citation Nr: 0613176	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from April 1967 to December 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Responsibility for the claim was subsequently 
transferred to the RO in Atlanta, Georgia.  

Service connection for nervous disorder was denied in a 
January 1998 rating decision that the veteran did not appeal.  
This appeal arises from his later attempt to reopen his 
claim.  In May 2004, the Board granted the appeal to the 
limited extent of reopening the claim and remanded the case 
for additional action.  

As pointed out by the veteran's representative at the March 
2006 hearing, the report from the May 2005 Compensation and 
Pension (C&P) Mental Disorders Examination does not 
demonstrate that all actions required by the Board's May 2004 
instructions were taken.  Specifically, the examiner was 
instructed to review the veteran's claims file, including the 
records of outpatient treatment by a VA psychologist in March 
2001 and June 2001, which had been fastened in the veteran's 
claims file.  Although the claims file was sent to the C&P 
examiner, he merely notes that the veteran's "records" were 
reviewed, without indicating that it was the veteran's claims 
file that was reviewed.  Moreover, he discusses at length a 
psychiatric examination report dated May 23, 2003, without 
addressing either the March 2001 or June 2001 outpatient 
treatment reports.  From his report, it is unclear whether 
the entire claims file, including the March 2001 and June 
2001 VA treatment records, was examined.  In addition, the 
Board required that the examiner specifically address whether 
the veteran has a current psychiatric disorder that is "due 
to," "more likely than not due to" (likelihood greater 
than 50%), "at least as likely as not due to" (50%), "less 
likely than not due to" (less than 50% likelihood), or "not 
due to" the veteran's military service.  Instead, the 
examiner stated that the anxiety and depression for his 
adjustment disorder began after the military and thus they 
are not directly associated with his military service.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, additional action must be taken concerning this 
examination report.  As the veteran's representative has 
asked for another examination rather than augmentation of the 
previous report, the veteran will be scheduled for another 
examination.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

The claims file also shows that the veteran has not been 
notified of what evidence is needed with respect to the 
rating schedule for a chronic adjustment disorder disability 
and the effective date of such a rating, should service 
connection be granted.  See Dingess v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (Ct. Vet. App. March 3, 2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC, for the following 
action:

1.  Send the veteran and his 
representative notice to comply with 
Dingess v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (Ct. Vet. App. 
March 3, 2006). 

2.  Ask the veteran to provide any 
additional, relevant evidence in his 
possession with respect to his psychiatric 
disorder.  He should also be asked to 
identify any VA facilities where he has 
received treatment since the Supplemental 
Statement of the Case was issued in August 
2005.  If the veteran provides adequate 
identifying information, efforts should be 
taken to assist him in obtaining the 
identified records, pursuant to 38 C.F.R. 
§ 3.159(b).  The evidence obtained, if 
any, should be associated with the claims 
file.  

3.  Thereafter, schedule the veteran for 
another examination to determine whether 
he has a current psychiatric disorder that 
is related to his military service. The 
claims folder should be made available to 
the examiner. The examiner should review 
pertinent evidence in the claims folder, 
including records of outpatient treatment 
by a VA psychologist in March 2001 and 
June 2001.

For each psychiatric diagnosis, the 
examiner should indicate whether it is 
"more likely than not due to" (likelihood 
greater than 50%), "at least as likely as 
not due to" (50%), or "less likely than 
not due to" (less than 50% likelihood) the 
appellant's military service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinion 
provided.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought remains 
denied, the RO should issue a Supplemental 
Statement of the Case (SSOC) to the 
veteran and his representative.  After the 
veteran and his representative have been 
given an opportunity to respond to the 
SSOC, the claims file should be returned 
to this Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





